Citation Nr: 0723206	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-12 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to nonservice-connected death 
pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served with the new Philippine Scouts from May 
1946 to September 1946.  He died in July 1966.  The appellant 
is his surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs Regional Office (RO) in Manila, the 
Republic of the Philippines.  

In a September 2004 decision, the Board denied the 
appellant's appeal of a claim to reopen a previously 
disallowed claim for entitlement to nonservice-connected 
death pension.  The veteran appealed the Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a January 2007 decision, the Court found that 
the September 2004 Board decision failed to accurately cite 
38 U.S.C.A. § 107, thereby failing to fulfill its obligation 
to articulate an adequate statement of reasons and bases to 
enable the appellant to understand the precise basis for the 
Board's decision.  The Court set aside the Board decision and 
remanded the matter for further proceedings consistent with 
the Court's decision.


FINDINGS OF FACT

1. Entitlement to nonservice-connected death pension was 
denied by the RO in a February 1998 decision. The appellant 
did not appeal.

2. The evidence received since the February 1998 decision was 
previously of record, and/or does not relate to an 
unestablished fact necessary to substantiate the claim for 
nonservice-connected death pension, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The February 1998 decision which denied entitlement to 
nonservice-connected death pension is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2006).

2. The evidence received since the February 1998 decision 
which denied entitlement to nonservice-connected death 
pension is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.  VCAA 
notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the appellant was not provided with notice as 
to disability ratings and effective dates.  Disability rating 
notice is not applicable to a claim for nonservice-connected 
pension.  Because the Board is denying her claim, any 
question as to an effective date is moot.  

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim, as well as notice required to substantiate the 
underlying claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a letter dated in April 2004, the RO informed the 
appellant that she must submit new and material evidence to 
reopen a previously denied claim for death pension benefits.  
This notice was appropriately tailored to her claim.  In this 
regard, she was told that she must submit evidence showing 
that the veteran served in the regular component of the 
active military, naval or air service of the United States 
Armed Forces for a period of 90 days or more.  She was also 
told that service with the Philippine Commonwealth Army, 
including the recognized guerrillas, or the New Philippine 
Scouts did not meet that requirement.  This letter informed 
her of her and VA's respective duties in obtaining evidence.  
She was also provided with the appropriate regulatory 
definition for new and material evidence in effect at the 
time of her July 2002 claim to reopen.  

Notice was not provided to the appellant prior to the initial 
adjudication by the RO.  However, this timing defect, or any 
other defect in notice for that matter, cannot result in 
prejudice to the appellant.  In that regard, she has 
demonstrated actual knowledge as to why the previous claim 
was denied, what was needed to reopen the claim, and what was 
needed to establish the underlying claim.  Further, the claim 
was thereafter readjudicated in the June 2004 supplemental 
statement of the case.

In the appellant's brief, filed with the Court in February 
2006, she contended that the veteran had service with the 
Philippine Scouts following World War II and that this 
service entitled her to nonservice-connected death pension 
benefits.  In this brief, the appellant referred to specific 
language of the relevant statute, 38 U.S.C.A. § 107, and 
argued that the Board had incorrectly applied subsection (b) 
of this statute.  She also argued that the Board was 
incorrect in requiring her to submit new and material 
evidence to reopen her claim, and she included the regulatory 
language of 38 C.F.R. 3.156.  She also quoted language from 
the vacated September 2004 Board decision as to why her 
claims were denied in 1968 and 1998.  Thus, she has 
demonstrated actual knowledge of the requirements for new and 
material evidence to reopen a previously denied claim, the 
basis for the denials of her previous claims, and the 
threshold requirement, eligible service, to substantiate her 
underlying claim.  Therefore, she cannot have been prejudiced 
by any lack of VCAA notice.  See Sanders v. Nicholson, 487 
F.3d 881, 887 (Fed. Cir. 2007) (the essential fairness of an 
adjudication is not affected by a notice defect where the 
defect is cured by actual knowledge on the part of the 
claimant).  

Service records are associated with the claims file, as are 
records and reports from VA health treatment providers.  Also 
of record are letters from laypersons and documents from 
United States and Republic of the Philippines government 
offices.  The appellant has not sought VA assistance in 
obtaining any other evidence.  

Therefore, the Board finds that VA has substantially 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.   See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006).  As explained above, 
the appellant has not been prejudiced by any deficiencies in 
this notice, including the timing of notice.  


Eligibility for nonservice-connected pension

Eligibility for VA benefits is governed by statutory and 
regulatory law, which defines an individual's legal status as 
a veteran of active military, naval or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  Service 
in the Philippine Scouts and in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service 
for certain VA purposes as authorized by 38 U.S.C.A. § 107 
and 38 C.F.R. § 3.40.

38 U.S.C.A. § 107 is the statutory basis for eligibility of 
persons serving in certain capacities during and immediately 
following World War II.  In pertinent part this statute 
provides as follows:  

(a)  Service before July 1, 1946, in the 
organized military forces of the 
Government of the Commonwealth of the 
Philippines, while such forces were in 
the service of the Armed Forces of the 
United States pursuant to the military 
order of the President dated July 26, 
1941, including among such military 
forces organized guerrilla forces under 
commanders appointed, designated, or 
subsequently recognized by the Commander 
in Chief, Southwest Pacific Area, or 
other competent authority in the Army of 
the United States, shall not be deemed to 
have been active military, naval, or air 
service for the purposes of any law of 
the United States conferring rights, 
privileges, or benefits upon any person 
by reason of the service of such person 
or the service of any other person in the 
Armed Forces, except benefits under-

(1) contracts of National Service Life 
Insurance entered into before February 
18, 1946;

(2) chapter 10 of title 37; and

(3) chapters 11, 13 (except section 
1312(a)), 23, and 24 (to the extent 
provided for in section 2402(8)) of this 
title. ...

(b) Service in the Philippine Scouts 
under section 14 of the Armed Forces 
Voluntary Recruitment Act of 1945 shall 
not be deemed to have been active 
military, naval, or air service for the 
purposes of any of the laws administered 
by the Secretary except--

(1) with respect to contracts of National 
Service Life Insurance entered into (A) 
before May 27, 1946, (B) under section 
620 or 621 of the National Service Life 
Insurance Act of 1940, or (C) under 
section 1922 of this title; and

(2) chapters 11, 13 (except section 
1312(a)), 23, and 24 (to the extent 
provided for in section 2402(8)) of this 
title. 

38 C.F.R. § 3.40 clarifies the different classes of 
Philippine Scouts.  38 C.F.R. § 3.40(a) distinguishes Regular 
Philippine Scouts from Other Philippine Scouts by stating 
"service in the Philippine Scouts (except that described in 
paragraph (b) of this section), the Insular Force of the 
Navy, Samoan Native Guard, and Samoan Native Band of the Navy 
is included for pension, compensation, dependency and 
indemnity compensation, and burial allowance."  

38 C.F.R. § 3.40(b) then defines Other Philippine Scouts by 
the following language:
Service of persons enlisted under section 
14, Pub.L. 190, 79th Congress (Act of 
October 6, 1945), is included for 
compensation and dependency and indemnity 
compensation. ... All enlistments and 
reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and 
June 30, 1947, inclusive, were made under 
the provisions of Pub.L. 190 as it 
constituted the sole authority for such 
enlistments during that period.  This 
paragraph does not apply to officers who 
were commissioned in connection with the 
administration of Pub.L. 190.

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

U.S. Service department records obtained through a VA request 
to the National Personnel Records Center (NPRC) show that the 
veteran served as a private with the Philippine Scouts from 
May 13, 1946 to September 12, 1946.  This verification of the 
veteran's service was accomplished in 1947 during the 
processing of a claim for service connection.  Information on 
the WD AGO Form 53-55 was confirmed.  The veteran died in 
July 1966.

In November 1968, the RO denied the appellant's claim of 
entitlement to nonservice-connected death pension.  The RO 
determined that the veteran did not have eligible service.  
The appellant was told that benefits of nonservice-connected 
pension were not payable to dependents of veterans who served 
with the Philippine army, the recognized guerrillas, or the 
special Philippine scouts enlisted under Public Law 190, 79th 
Congress.  The appellant submitted a timely notice of 
disagreement, and the RO issued a statement of the case on 
July 14, 1969.  The appellant did not submit a substantive 
appeal.  See 38 C.F.R. §§ 20.200; 20.202, 20.302.  Thus, that 
decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

More recently, the appellant attempted to reopen her claim in 
November 1997.  In February 1998, the RO denied her claim for 
nonservice-connected death pension and told her she had no 
legal entitlement to these benefits under law.  She was 
informed of this decision by letter dated February 24, 1998, 
and provided her appellate rights.  She did not appeal.  
Thus, that decision is final.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  When determining whether a claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The appellant submitted a claim to reopen in July 2002.  She 
adamantly maintains that her spouse was a World War II 
veteran who, as a Philippine scout, faithfully performed 
service on behalf of the United States, and thus deserves to 
be considered eligible for VA pension benefits.  She contends 
that the RO has been incorrect in denying this claim over the 
years.

Since the last final denial of the claim in February 1998, 
the appellant has submitted medical records of treatment of 
the veteran as well as additional records confirming his 
service as previously stated.  This evidence is not new and 
material evidence to reopen the claim for VA nonservice- 
connected death pension.  Specifically, medical evidence does 
not relate to the reason for the denial of the claim, that 
is, the lack of qualifying service.  It is not relevant and 
thus not material.  Medical evidence, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate this claim 
which hinges on establishing qualifying service.

The appellant also submitted a copy of an Honorable Discharge 
showing that the veteran served as a Philippine scout from 
May 1946 to September 1946.  This is evidence previously 
submitted to agency decision makers and is not new evidence.  
She also submitted an affidavit from F.M.A. who states that 
he served with the veteran as a recognized guerrilla.  This 
affidavit is new evidence.  However, it is not material 
evidence.  In this regard, even assuming, without deciding, 
that the veteran served with the recognized guerrilla forces 
in the service of the United States, such service would not 
establish eligibility for the benefit sought, and thus does 
not go to prove the unestablished fact that was the basis of 
the previous denials.  Records showing service that would not 
provide eligibility for the benefit sought are not material 
evidence because the records do not raise a reasonable 
possibility of substantiating the claim.  Thus, no new and 
material evidence has been presented to reopen the claim.  38 
C.F.R. § 3.156 (2006).

Even if the Board were to apply to old version of 38 C.F.R. § 
3.156(a), the appellant has not provided any evidence that is 
so significant that it must be considered in order to fairly 
decide the merits of this claim.  See 38 C.F.R. § 3.156(a) 
(2001).  The appellant's attempt to reopen her claim does not 
include any evidence which establishes that the veteran had 
eligible service.  See Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).

Furthermore, the appellant does not argue that the veteran 
had any qualifying service.  Rather, she continues to seek to 
support her claim by pointing to service, that, as a matter 
of law, is not service rendering her eligible for the benefit 
sought.  

The appellant seeks nonservice-connected death pension 
benefits, which fall under Chapter 15 of Title 38.  By her 
own account and by service department determination, the 
veteran was a private enlisted in the Philippine Scouts on 
May 13, 1946 and discharged on September 13, 1946.  Thus, his 
service falls into the class specified in 38 C.F.R. § 
3.40(b), and is not qualifying service for pension benefits.  
38 U.S.C.A. § 107(b) generally provides that such service is 
not eligible service for VA benefits, and benefits under 
Chapter 15 are not one of the enumerated exception to this 
general exclusion.  Therefore, the veteran's service is not 
service that provides the appellant eligibility for the 
benefits sought.  

The Board has also considered the appellant's letter, 
received in November 2003, claiming that the veteran had 
service as a recognized guerrilla during World War II, and 
the supporting affidavit from F.M.A., dated that same month.  
This service is not supported by the controlling service 
department findings.  However, even if the veteran did have 
service as a recognized guerrilla during World War II, and 
that service was in the service of the Armed Forces of the 
United States, the appellant would still fail to establish 
eligibility.  This hypothetical situation would merely bring 
38 U.S.C.A. § 107(a) to bear on the matter instead of 
§107(b).  38 U.S.C.A. §107(a) provides that such guerrilla 
service does not establish eligibility for benefits under 
Chapter 15 of Title 38.  

Because all evidence submitted both before and after the last 
final denial, establishes that the veteran had no service 
rendering the appellant eligible for nonservice-connected 
death pension benefits, there is no reasonable possibility 
that her claim could be substantiated.  Thus, there is no 
basis for reopening her previously disallowed claim.  


ORDER

New and material evidence having not been submitted to reopen 
the claim of entitlement to nonservice-connected death 
pension, the appeal is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


